Subsequent to the filing of our opinion and judgment herein on December 31, 1936, a rehearing was granted.
Additional briefs have been filed and the cause argued before this Court by counsel for the respective parties. We did not determine or purport to determine the merits of the contention of Trueman Fertilizer Company but only held that under the showing made Trueman Fertilizer Company was entitled to intervene in a class suit and to have the judgment of the Chancellor on the merits of its contention. The suit was dismissed without Trueman Fertilizer Company having been given an opportunity to intervene and be heard. This was the part of the Order that we reversed and we now adhere to the judgment then entered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 111